DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/879,880 filed on 05/21/2020 claims benefit of 62/852 ,784 filed on 05/24/2019.

Current Status
This office action is a first office action, non-final rejection based on the merits.  The application, 16/879,880 filed on 05/21/2020 has claims 1-20 that are pending and have been considered below.

Specification
The abstract of the disclosure is objected to because Examiner noted the second sentence of the abstract “A system and method for compensating for electromagnetic (EM) distortion fields caused by one or more distortion objects is provided” is exactly the same as the first sentence of the abstract.  Examiner believe this is a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is “a calibration device” in independent claim 11 and dependent claims 14, 17 and 18.  Corresponding structure is at least disclosed as “one or more magnetic field generators” (¶ 0006) and “a plurality of magnetic field detection sensors” (¶ 0010) in the instant Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadi et al., hereinafter Sadjadi, U.S. Pub. No., 2016/0258782 A1 in view of Schneider et al., hereinafter Schneider, U.S. Pub. No. 2019/0242952 A1.

Regarding Independent claim 1 Sadjadi teaches:
	A method for compensating for electromagnetic (EM) distortion fields caused by one or more distortion objects (Sadjadi, ¶ 0012:  Sadjadi teaches “a field distortion estimator that uses currently-available information of the field distortion map and estimates field distortion in the vicinity of the one or more instrument, to be used for future measurement compensation” 
(¶ 0012) where the “field distortion” reads on “(EM) distortion fields” and “one or more instrument” reads on “one or more distortion objects”), comprising: 
	receiving, by an EM compensation device and from a calibration device, a plurality of EM field calibration measurements within a defined area (Sadjadi, ¶ 0017:  Sadjadi teaches “an apparatus for electromagnetic (EM) tracking or localization, comprising:  one or more EM transmitters and receivers (sensors, or trackers); a processor that receives and/or processes one or more of:  an indication of relative locations of the one or more transmitter and sensor with respect to one or more instrument” (¶ 0017) where “processor” reads on “EM compensation device” and “one or more transmitter and sensor” reads on “calibration device” and “relative locations” discloses “a defined area”); 
	receiving, by the EM compensation device, one or more EM field procedure measurements from a medical device performing a medical procedure (Sadjadi, ¶ 0079-¶ 0082:  Sadjadi teaches “In a clinical environment, such sources of field distortion include medical imaging devices (C-arm, CT gantry, etc.,), equipment (tables, monitors, etc.), and instruments” 
(¶ 0079) and “Using several (e.g. 1 to 3) redundant sensors mounted on the tracked instrument” (¶ 0082) thereby disclosing the “EM field procedure measurements” are due to “a medical device performing a medical procedure”); and 
	Sadjadi does not teach:
	training, by the EM compensation device, a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects using the plurality of EM field calibration measurements and an EM field model;
	predicting a spatial location of the medical device based on the one or more EM field procedure measurements and the machine learning dataset.
	Schneider teaches:
	training, by the EM compensation device, a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects using the plurality of EM field calibration measurements and an EM field model (Schneider, ¶ 0003-¶ 0008. ¶ 0094-
¶ 0095:  Schneider teaches “Distortion in the tracking environment can cause the EMT system to report incorrect positions and orientation for the sensor or transmitter” (¶ 0003) and “EMT systems are sensitive to metallic objects which can manifest as distortion in the tracking environment” (¶ 0005) where “metallic objects” reads on “one or more distortion objects.”  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) therefore Schneider discloses “training. . . a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects”);
	predicting a spatial location of the medical device based on the one or more EM field procedure measurements and the machine learning dataset (Schneider, fig 4, ¶ 0004-¶ 0005, 
¶ 0094-¶ 0095:  Schneider teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” in order to provide a system with reduced “erroneous results.” where “provide accurate position and orientation measurements” teaches “predicting a spatial location.”  Fig 4 depicts a “SLAM module 210” which receives data from “sensor 112,” “IMU 142” IMU 144,” and EM tracker 230” thereby disclosing “one or more EM field procedure measurements,” and “neural networks and/or deep learning algorithms” discloses “machine learning dataset”).    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using neural networks and/or deep learning algorithms as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 2 Sadjadi as modified teaches:
	receiving, by the EM compensation device and from a tracker device, a plurality of determined spatial locations of the calibration device, wherein each of the plurality of determined spatial locations corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements (Sadjadi, ¶ 0081-¶ 0082:  Sadjadi teaches “Using several (e.g. 1 to 3) redundant sensors mounted on the tracked instrument . . . to estimate the pose of the instrument and create a map for the field distortion in real-time” (¶ 0082) where “the redundant sensors” provide “a plurality of determined spatial locations” corresponding to “the plurality of EM field calibration measurements”),and 
	Sadjadi as modified does not teach:
	wherein the training the machine learning dataset is further based on the plurality of determined spatial locations of the calibration device
	Schneider teaches:
	wherein the training the machine learning dataset is further based on the plurality of determined spatial locations of the calibration device (Schneider, ¶ 0004-¶ 0008, ¶ 0042, ¶ 0067, ¶ 0094-¶ 0095:  Schneider teaches “SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095).  Schneider also teaches “the optical sensors (206) can both obtain visual data and process the visual data” (¶ 0067) in order to determine the optical position, the “spatial location” of the “gaming controllers, head-mounted displays, medical equipment, robotic arms, etc.” (¶ 0042) which includes sensors thereby disclosing “the plurality of determined spatial locations of the calibration device.”  Schneider also teaches “the optical sensors 206 can provide the optical pose (position and/or orientation (¶ 0004)) directly to the EKF” and “SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” which includes the optical position data from the optical sensors).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using neural networks and/or deep learning 

Regarding claim 3 Sadjadi as modified does not teach:
	using the plurality of EM field calibration measurements, the EM field model, and the machine learning dataset to determine a predicted spatial location of the calibration device; and
	updating the machine learning dataset based on an error between the predicted spatial location and a determined spatial location from the plurality of determined spatial locations.
	Schneider teaches:
	using the plurality of EM field calibration measurements, the EM field model, and the machine learning dataset to determine a predicted spatial location of the calibration device (Schneider, fig 5 ¶ 0115-¶ 0117:  Schneider teaches “estimated distorted magnetic fields are determined based on the distorted magnetic fields and the estimated clean magnetic fields” 
(¶ 0115) where “estimated clean magnetic fields” discloses the “EM field model” as the specification states “the EM field model indicates a plurality of non-distorted EM field measurements within the defined area” (¶ 0009) and “clean magnetic fields” are “non-distorted EM field measurements.”  Additionally, “signals from magnetic sensor” disclose “EM field calibration measurements.”  In step 516 of fig 5 Schneider teaches “an improved EM pose (position and/or orientation (¶ 0004) of the magnetic sensor relative to the magnetic transmitter is determined based on the estimated distorted magnetic fields” (¶ 0117) and “the estimated distorted magnetic fields are now available, as determined in the previous iteration.  Therefore, the estimated distorted magnetic field are compensated for in the next iteration, and the improved EM pose is determined” 
(¶ 0017) where “the next iteration” discloses using “the machine learning dataset” and “the improved EM pose is determined” discloses “determine a predicted spatial location of the calibration device.”); and 	
	updating the machine learning dataset based on an error between the predicted spatial location and a determined spatial location from the plurality of determined spatial locations (Schneider, fig 4, ¶ 0088-¶ 0089:  Schneider teaches “field differences” that “represent error that exists between the estimated clean fields that correspond to the estimated pose (e.g. as determined by the EKF 220) and the distorted fields initially provided by the EM tracker”
(¶ 0088) where the “EM tracker 230 receives readings from the sensor 112 (e.g., raw sensor readings) resolves the sensor readings into position and orientation data” (¶ 0089) where “resolves the sensor reading into position and orientation data” discloses the “predicted spatial location” and “the estimated pose” discloses “a determined spatial location.”  Schneider also teaches “The subsequent EM pose provided to the EKF 200 in a subsequent iteration may be more accurate as compared to previously provided EM poses” (¶ 0088) where “a subsequent iteration” discloses “updating the machine learning dataset”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated clean magnetic fields representing an EM field model and neural networks and/or deep learning algorithms as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 4 Sadjadi as modified does not teach:
	the tracker device includes at least one of: 
	an optical tracker device, an inertial measurement unit (IMU), a depth camera, and a laser tracker 
	Schneider teaches:
	the tracker device includes at least one of: 
	an optical tracker device, an inertial measurement unit (IMU), a depth camera, and a laser tracker (Schneider fig 4, fig 5, ¶ 0112:  Schneider teaches “an estimated pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter is determined based on the EM pose and/or inertial raw data and/or optical pose” (¶ 0112) thereby disclosing an “inertial measurement unit (IMU)” as depicted in fig 4).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by including an inertial measurement unit (IMU)  as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 5 Sadjadi as modified does not teach:
	determining, based on one or more magnetic field generators, the EM field model, wherein the EM field model indicates a plurality of non-distorted EM field measurements within the defined area that are caused solely by the one or more magnetic field generators.
	Schneider teaches:
(Schneider, fig 5, ¶ 0114:  Schneider teaches “The estimated pose (position and/or orientation (¶ 0004)) along with the sensor and transmitter characterization data, are used to determine estimated clean magnetic fields that correspond to the estimated pose.  In other words, the estimated clean magnetic fields are determined as being those that, if sensed by the magnetic sensor, would result in the magnetic sensor providing signals representative of the estimated pose of the magnetic sensor relative to the magnetic transmitter” (¶ 0114) where “clean magnetic fields” reads on “the EM field model” and “magnetic transmitter” reads on “magnetic field generator.”  thereby teaching “the EM field model indicates a plurality of non-distorted EM field measurements within the defined area that are caused solely by the one or more magnetic field generators”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated clean magnetic fields representing an EM field model as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  
 .  
Regarding claim 6 Sadjadi as modified teaches: 
(Sadjadi, fig 12, Table 6, ¶ 0169, ¶ 0176-
¶ 0178:  Fig 12 depicts a “TRUS probe” with four sensors disclosing “the calibration device.”  The four sensors are “Ascension model 800 EM sensor(s)” (¶ 0169) disclosing “a plurality of magnetic field detection sensors.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of EM field calibration measurements indicates a corresponding magnetic field detection sensor, from the plurality of magnetic field detection sensors, that determined the EM field calibration measurement” as “the position and orientation” reads on “EM field calibration measurements”). 

Regarding claim 7 Sadjadi as modified teaches:
	determining geometric spacing for the calibration device and corresponding to the plurality of magnetic field detection sensors (Sadjadi, fig 1C, ¶ 0162-¶ 0163:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the relative location of the sensors” discloses “geometric spacing for the calibration device and corresponding to the plurality of magnetic field detection sensors” as four sensors are within the TRUS probe (fig 12), and 
	Sadjadi as modified does not teach:

	Schneider teaches:
	wherein the training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors (Schneider, ¶ 0003-
¶ 0008. ¶ 0094-¶ 0095:  Schneider teaches “The one or more computer systems are also configured to determine an estimated pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006) where the inertial pose and optical pose of the sensor are relative to the transmitter (¶ 0006).  Pose relative to the transmitter discloses “geometric spacing.”  Schneider also teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Additionally, Schneider teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  As stated above Schneider teaches “The one or more computer systems are also configured to determine an estimated pose of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006), where the “computer systems” incorporate the “neural networks and/or deep learning algorithms” thereby disclosing “training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors”).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated geometric spacing as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 8 Sadjadi as modified teaches:
	 determining a second error corresponding to a determined geometric spacing between a plurality of magnetic field detection sensors corresponding to the calibration device and an actual geometric spacing between the plurality of magnetic field detection sensors, wherein the determined geometric spacing is determined [using the machine learning dataset] (Sadjadi, fig 12, ¶ 0012, ¶ 0164-¶ 0167:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the tracked instrument” is a “TRUS probe” with four EM sensors as depicted in fig 12.  Therefore, Sadjadi teaches “a determined geometric spacing between a plurality of magnetic field detection sensors corresponding to the calibration device” where “the sensors” in the “tracked instrument” discloses “the calibration device.”  Sadjadi also teaches “the probe was tracked by an NDI Spectra optical system (Waterloo, Ontario, Canada) to provide a ground truth for the experiments” (¶ 0167) where “the probe” is a “TRUS probe” with four EM sensors as depicted in fig 12 and “ground truth” discloses real, observable information thereby Sadjadi discloses “an actual geometric spacing between the plurality of magnetic field detection sensors.”  Sadjadi teaches the “method for simultaneous tracking and field distortion compensation during 6 DOF (degree of freedom) motion of the tool in the presence of the field distorting object (the block of steel)” (¶ 0122) discloses the “determined geometric spacing” being determined using the “SLAM algorithm”); and 
	Sadjadi as modified does not teach:
	[using the machine learning dataset];
	determining a first error corresponding to a predicted spatial location of the calibration device and a determined spatial location from a tracker device, wherein the predicted spatial location is determined using the machine learning dataset;
	updating the dataset based on the first error and the second error.  
	Schneider teaches:
	[using the machine learning dataset];
	determining a first error corresponding to a predicted spatial location of the calibration device and a determined spatial location from a tracker device, wherein the predicted spatial location is determined using the machine learning dataset (Schneider, ¶ 0004-¶ 0008, ¶ 0095:  Schneider teaches “field differences that are provided to the EM tracker 230 represent error that exists between the estimated clean fields that correspond to the estimated pose (position and/or orientation (¶ 0004)) (e.g., as determined by the EKF 220) and the distorted fields initially provided by the EM tracker 230” where the “estimated pose (e.g., as determined by the EKF” is determined by “SLAM compensation techniques” where “SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as distortions can “cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” thereby determining the “predicted spatial location” using “the machine learning dataset”);  
	updating the machine learning dataset based on the first error and the second error (Schneider ¶ 0088:  Schneider teaches “The subsequent EM pose provided to the EKF 200 in a subsequent iteration may be more accurate as compared to previously provided EM poses” 
(¶ 0088) where “a subsequent iteration” discloses “updating the machine learning dataset”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using the machine learning dataset as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  
 
Regarding claim 9 Sadjadi as modified teaches;
	prioritizing the second error corresponding to the determined geometric spacing and the actual geometric spacing over the first error corresponding to the predicted spatial location and the determined spatial location (Sadjadi, ¶ 0121-¶ 0122:  Sadjadi teaches an error analysis between the “determined geometric spacing” and “the actual geometric spacing” seen in fig 4a-4b and 6a-6f and in ¶ 0121-¶ 0122 where Sadjadi is “prioritizing” the “second error” over “the first error”).  

Regarding claim 10 Sadjadi as modified teaches:
	receiving, from the calibration device, a plurality of determined orientation measurements of the calibration device, wherein each of the plurality of determined orientation measurements corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements (Sadjadi, fig 1C, fig 12, Table 6, ¶ 0169, ¶ 0176-¶ 0177:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the relative location of the sensors” discloses “geometric spacing for the calibration device and corresponding to the plurality of magnetic field detection sensors” as four sensors are within the TRUS probe (fig 12).  The four sensors are “Ascension model 800 EM sensor(s)” 
(¶ 0169) disclosing “a plurality of magnetic field detection sensors.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of EM field calibration measurements indicates a corresponding magnetic field detection sensor, from the plurality of magnetic field detection sensors, that determined the EM field calibration measurement” as “the position and orientation” reads on “EM field calibration measurements”); and 
 	Sadjadi as modified does not teach:
	training the machine learning dataset based on the plurality of determined orientation measurements; and 
	predicting an orientation of the medical device based on the machine learning dataset and the one or more EM field procedure measurements.  
	Schneider teaches:
	training the machine learning dataset based on the plurality of determined orientation measurements; and 
	predicting an orientation of the medical device based on the machine learning dataset and the one or more EM field procedure measurements (Schneider, ¶ 0003-¶ 0008, ¶ 0042, ¶ 0094-
¶ 0095:  Schneider teaches “The one or more computer systems are also configured to determine an estimated pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006) where the inertial pose and optical pose of the sensor are relative to the transmitter (¶ 0006).  Pose relative to the transmitter discloses position and “orientation.”   Schneider also teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Additionally, Schneider teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  As stated above Schneider teaches “The one or more computer systems are also configured to determine an estimated pose (position and/or orientation) of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006), where the “computer systems” incorporate the “neural networks and/or deep learning algorithms” thereby disclosing “training the machine learning dataset based on the plurality of determined orientation measurements”  in order to predict “an orientation of the medical device.”  Schneider also teaches the “EMT system can be used in gaming and/or surgical settings to track devices (e.g., gaming controllers, head-mounted displays, medical equipment, robotic arms, etc.) thereby allowing their respective three-dimensional positions and orientations to be known to a user of the system” (¶ 0042) thereby disclosing “predicting an orientation of the medical device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated orientation as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  
 
Regarding Independent claim 11 Sadjadi teaches:
	A system for compensating for electromagnetic (EM) distortion fields caused by one or more distortion objects (Sadjadi, ¶ 0012:  Sadjadi teaches “a field distortion estimator that uses currently-available information of the field distortion map and estimates field distortion in the vicinity of the one or more instrument, to be used for future measurement compensation” 
(¶ 0012) where the “field distortion” reads on “(EM) distortion fields” and “one or more instrument” reads on “one or more distortion objects”), comprising: 
	a calibration device configured to provide a plurality of EM field calibration measurements; and 
	an EM compensation device comprising: 
		one or more processors; and 
		memory storing instructions that, when executed by the one or more processors, 	cause the one or more processors to: 
		receive, from the calibration device, the plurality of EM field calibration 			measurements within a defined area (Sadjadi, ¶ 0017, ¶ 0075:  Sadjadi teaches “”an apparatus for electromagnetic (EM) tracking or localization, comprising:  one or more EM transmitters and receivers (sensors, or trackers); a processor that receives and/or processes one or more of:  an indication of relative locations of the one or more transmitter and sensor with respect to one or more instrument” (¶ 0017) where “processor” reads on “EM compensation device” and “one or more transmitter and sensor” reads on “calibration device” and “relative locations” discloses “a defined area.”  Sadjadi also teaches the data processing system includes a memory (¶ 0075));  
		receive one or more EM field procedure measurements from a medical 			device performing a medical procedure (Sadjadi, ¶ 0079-¶ 0082:  Sadjadi teaches “In a clinical environment, such sources of field distortion include medical imaging devices (C-arm, CT gantry, etc.,), equipment (tables, monitors, etc.), and instruments” (¶ 0079) and “Using several (e.g. 1 to 3) redundant sensors mounted on the tracked instrument” (¶ 0082) thereby disclosing the “EM field procedure measurements” are due to “a medical device performing a medical procedure”); and 
		predict a spatial location of the medical device based on the one or more 			EM field procedure measurements, the plurality of determined spatial locations of 		the calibration device, and the plurality of EM field calibration measurements (Sadjadi, fig 12, Table 6, ¶ 0169, ¶ 0176-¶ 0178:  Fig 12 depicts a “TRUS probe” with four sensors disclosing “the calibration device.”  The four sensors are “Ascension model 800 EM sensor(s)” (¶ 0169) disclosing “the calibration device.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of determined spatial locations of the calibration device, and the plurality of EM field calibration measurements” as “the position and orientation” reads on “EM field calibration measurements.”  “TRUS probe” reads on “medical device”). 
	Sadjadi does not teach:
		receive, from a tracker device, a plurality of determined spatial locations 			of the calibration device, wherein each of the plurality of determined spatial 			locations corresponds to a corresponding EM field calibration measurement from 			the plurality of EM field calibration measurements;
	Schneider teaches:
		receive, from a tracker device, a plurality of determined spatial locations 			of the calibration device, wherein each of the plurality of determined spatial 			locations corresponds to a corresponding EM field calibration measurement from 			the plurality of EM field calibration measurements (Schneider, fig 2, ¶ 0004, 
¶ 0028, ¶ 0032:  Schneider teaches “system includes one or more optical sensors configured to provide the optical data” (¶ 0028) thereby disclosing “a tracker device.”  Schneider also teaches the optical data determines “an optical pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on optical data associated with the magnetic transmitter and the magnetic sensor” (¶ 0032) thereby disclosing “spatial locations corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements”), and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using a tracker device as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  		

Regarding claim 12 Sadjadi as modified does not teach:
	the calibration device comprises one or more magnetic field generators.  
	Schneider teaches:
	the calibration device comprises one or more magnetic field generators (Schneider, 
¶ 0004:  Schneider teaches “In an aspect, in general, a system includes a magnetic transmitter configured to generate magnetic fields” (¶ 0006) disclosing “one or more magnetic field generators”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) 

Regarding claim 13 Sadjadi as modified teaches:
	the memory stores instructions that, when executed by the one or more processors, further cause the one or more processors to (Sadjadi ¶ 0075:  Sadjadi teaches the data processing system includes a memory (¶ 0075));  
	Sadjadi as modified does not teach:
	train a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects using the plurality of EM field calibration measurements and an EM field model, and 
	wherein the predicting the spatial location of the medical device is further based on the machine learning dataset.  
	Schneider teaches:
	train a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects using the plurality of EM field calibration measurements and an EM field model (Schneider, ¶ 0003-¶ 0008. ¶ 0094-¶ 0095:  Schneider teaches “Distortion in the tracking environment can cause the EMT system to report incorrect positions and orientation for the sensor or transmitter” (¶ 0003) “EMT systems are sensitive to metallic objects which can manifest as distortion in the tracking environment” (¶ 0005) where “metallic objects” reads on “one or more distortion objects.”  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” 
(¶ 0095) therefore Schneider discloses “training. . . a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects.” Schneider also teaches “estimated distorted magnetic fields are determined based on the distorted magnetic fields and the estimated clean magnetic fields” (¶ 0115) where “estimated clean magnetic fields” discloses the “EM field model” as the specification states “the EM field model indicates a plurality of non-distorted EM field measurements within the defined area” (¶ 0009) as “clean magnetic fields” are “non-distorted EM field measurements” and “estimated distorted magnetic fields are determined” discloses compensating  “for the EM distortion fields.”  Additionally, “signals from magnetic sensor” disclose “EM field calibration measurements”), and
	wherein the predicting the spatial location of the medical device is further based on the machine learning dataset (Schneider, fig 4, ¶ 0004-¶ 0005, ¶ 0094-¶ 0095:  Schneider teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” 
(¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” in order to provide a system with reduced “erroneous results.” where “provide accurate position and orientation measurements” teaches “predicting a spatial location” and “neural networks and/or deep learning algorithms” discloses “machine learning dataset”).    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using neural networks and/or deep learning algorithms as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 14 Sadjadi as modified does not teach:
	using the plurality of EM field calibration measurements, the EM field model, and the machine learning dataset to determine a predicted spatial location of the calibration device; and 	updating the machine learning dataset based on an error between the predicted spatial location and a determined spatial location from the plurality of determined spatial locations.  
	Schneider teaches:
	using the plurality of EM field calibration measurements, the EM field model, and the machine learning dataset to determine a predicted spatial location of the calibration device (Schneider, fig 5 ¶ 0115-¶ 0117:  Schneider teaches “estimated distorted magnetic fields are determined based on the distorted magnetic fields and the estimated clean magnetic fields” 
(¶ 0115) where “estimated clean magnetic fields” discloses the “EM field model” as the specification states “the EM field model indicates a plurality of non-distorted EM field as “clean magnetic fields” are “non-distorted EM field measurements.”  Additionally, “signals from magnetic sensor” disclose “EM field calibration measurements.”  In step 516 of fig 5 Schneider teaches “an improved EM pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter is determined based on the estimated distorted magnetic fields” (¶ 0117) and “the estimated distorted magnetic fields are now available, as determined in the previous iteration.  Therefore, the estimated distorted magnetic field are compensated for in the next iteration, and the improved EM pose is determined” (¶ 0017) where “the next iteration” discloses using “the machine learning dataset” and “the improved EM pose is determined” discloses “determine a predicted spatial location of the calibration device.”); and 	
	updating the machine learning dataset based on an error between the predicted spatial location and a determined spatial location from the plurality of determined spatial locations	 (Schneider, fig 4, ¶ 0088-¶ 0089:  Schneider teaches “field differences” that “represent error that exists between the estimated clean fields that correspond to the estimated pose (e.g. as determined by the EKF 220) and the distorted fields initially provided by the EM tracker”
(¶ 0088) where the “EM tracker 230 receives readings from the sensor 112 (e.g., raw sensor readings) resolves the sensor readings into position and orientation data” (¶ 0089) where “resolves the sensor reading into position and orientation data” discloses the “predicted spatial location” and “the estimated pose” discloses “a determined spatial location.”  Schneider also teaches “The subsequent EM pose provided to the EKF 200 in a subsequent iteration may be more accurate as compared to previously provided EM poses” (¶ 0088) where “a subsequent iteration” discloses “updating the machine learning dataset”).  


Regarding claim 15 Sadjadi as modified teaches:
	the calibration device comprises a plurality of magnetic field detection sensors, and wherein each of the plurality of EM field calibration measurements indicates a corresponding magnetic field detection sensor, from the plurality of magnetic field detection sensors, that determined the EM field calibration measurement (Sadjadi, fig 12, Table 6, ¶ 0169, ¶ 0176-
¶ 0178:  Fig 12 depicts a “TRUS probe” with four sensors disclosing “the calibration device.”  The four sensors are “Ascension model 800 EM sensor(s)” (¶ 0169) disclosing “a plurality of magnetic field detection sensors.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of EM field calibration measurements indicates a corresponding magnetic field detection sensor, from the plurality of magnetic field detection sensors, that determined the EM field calibration measurement” as “the position and orientation” reads on “EM field calibration measurements”). 

Regarding claim 16 Sadjadi as modified teaches:
(Sadjadi ¶ 0075:  Sadjadi teaches the data processing system includes a memory (¶ 0075)), further cause the one or more processors to: 
	determine geometric spacing for the calibration device and corresponding to the plurality of magnetic field detection sensors, and 
	wherein the training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors (Sadjadi, fig 1C, 
¶ 0162-¶ 0163:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the relative location of the sensors” discloses “geometric spacing for the calibration device and corresponding to the plurality of magnetic field detection sensors” as four sensors are within the TRUS probe (fig 12)), and 
	Sadjadi as modified does not teach:
	wherein the training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors.  
	Schneider teaches:
	wherein the training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors (Schneider, ¶ 0003-
¶ 0008. ¶ 0094-¶ 0095:  Schneider teaches “The one or more computer systems are also configured to determine an estimated pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006) where the inertial pose and optical pose of the sensor are relative to the transmitter (¶ 0006).  Pose relative to the transmitter discloses “geometric spacing.”  Schneider also teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Additionally, Schneider teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  As stated above Schneider teaches “The one or more computer systems are also configured to determine an estimated pose of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006), where the “computer systems” incorporate the “neural networks and/or deep learning algorithms” thereby disclosing “training the machine learning dataset is further based on the geometric spacing corresponding to the plurality of magnetic field detection sensors”).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated geometric spacing as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 17 Sadjadi as modified teaches:
	determining a second error corresponding to a determined geometric spacing between a plurality of magnetic field detection sensors corresponding to the calibration device and an actual geometric spacing between the plurality of magnetic field detection sensors, wherein the determined geometric spacing is determined using the [machine learning dataset] (Sadjadi, fig 12, ¶ 0012, ¶ 0164-¶ 0167:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the tracked instrument” is a “TRUS probe” with four EM sensors as depicted in fig 12.  Therefore, Sadjadi teaches “a determined geometric spacing between a plurality of magnetic field detection sensors corresponding to the calibration device” where “the sensors” in the “tracked instrument” discloses “the calibration device.”  Sadjadi also teaches “the probe was tracked by an NDI Spectra optical system (Waterloo, Ontario, Canada) to provide a ground truth for the experiments” (¶ 0167) where “the probe” is a “TRUS probe” with four EM sensors as depicted in fig 12 and “ground truth” discloses real, observable information thereby Sadjadi discloses “an actual geometric spacing between the plurality of magnetic field detection sensors.”  Sadjadi teaches the “method for simultaneous tracking and field distortion compensation during 6 DOF (degree of freedom) motion of the tool in the presence of the field distorting object (the block of steel)” (¶ 0122) discloses the “determined geometric spacing” being determined using the “SLAM algorithm”); and 
 ; and 
	Sadjadi as modified does not teach:

	updating the machine learning dataset based on the first error and the second error.  
	Schneider teaches:
	[using the machine learning dataset];
	determining a first error corresponding to a predicted spatial location of the calibration device and a determined spatial location from the tracker device, wherein the predicted spatial location is determined using the machine learning dataset (Schneider, ¶ 0004-¶ 0008, ¶ 0095:  Schneider teaches “field differences that are provided to the EM tracker 230 represent error that exists between the estimated clean fields that correspond to the estimated pose (position and/or orientation (¶ 0004)) (e.g., as determined by the EKF 220) and the distorted fields initially provided by the EM tracker 230” where the “estimated pose (e.g., as determined by the EKF 220)” is determined by “SLAM compensation techniques” where “SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095). as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” thereby determining the “predicted spatial location” using “the machine learning dataset”);  
(Schneider teaches “The subsequent EM pose provided to the EKF 200 in a subsequent iteration may be more accurate as compared to previously provided EM poses” (¶ 0088) where “a subsequent iteration” discloses “updating the machine learning dataset”).  
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using updating the machine learning dataset as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  

Regarding claim 18 Sadjadi as modified teaches:
	the memory stores instructions that, when executed by the one or more processors (Sadjadi teaches the data processing system includes a memory (¶ 0075)), further cause the one or more processors to: 
	receive, from the calibration device, a plurality of determined orientation measurements of the calibration device, wherein each of the plurality of determined orientation measurements corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements (Sadjadi, fig 1C, fig 12, Table 6, ¶ 0169, ¶ 0176-¶ 0177:  Sadjadi teaches “Combining the motion model of the tracked probe, the redundant EM observations, and the relative location of the sensors, the SLAM algorithm provides robust and accurate estimations of the location of the tracked instrument and the field distortions map” (¶ 0164) where “the relative location of the sensors” discloses “geometric spacing for the calibration as four sensors are within the TRUS probe (fig 12).  The four sensors are “Ascension model 800 EM sensor(s)” 
(¶ 0169) disclosing “a plurality of magnetic field detection sensors.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of EM field calibration measurements indicates a corresponding magnetic field detection sensor, from the plurality of magnetic field detection sensors, that determined the EM field calibration measurement” as “the position and orientation” reads on “EM field calibration measurements”); and 
 	Sadjadi as modified does not teach:
	train the machine learning dataset based on the plurality of determined orientation measurements; and 
	predict an orientation of the medical device based on the machine learning dataset and the one or more EM field procedure measurements. 
	Schneider teaches: 
	train the machine learning dataset based on the plurality of determined orientation measurements; and 
	predict an orientation of the medical device based on the machine learning dataset and the one or more EM field procedure measurements (Schneider, ¶ 0003-¶ 0008, ¶ 0042, ¶ 0094-
¶ 0095:  Schneider teaches “The one or more computer systems are also configured to determine an estimated pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006) where the inertial pose and optical pose of the sensor are relative to the transmitter (¶ 0006).  Pose relative to the transmitter discloses position and “orientation.”   Schneider also teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Additionally, Schneider teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  As stated above Schneider teaches “The one or more computer systems are also configured to determine an estimated pose of the magnetic sensor relative to the magnetic transmitter based on the EM pose and the one or both of the inertial pose or the optical pose” (¶ 0006), where the “computer systems” incorporate the “neural networks and/or deep learning algorithms” thereby disclosing “training the machine learning dataset based on the plurality of determined orientation measurements”  in order to predict “an orientation of the medical device.”  Schneider also teaches the “EMT system can be used in gaming and/or surgical settings to track devices (e.g., gaming controllers, head-mounted displays, medical equipment, robotic arms, etc.) thereby allowing their respective three-dimensional positions and orientations to be known to a user of the system” (¶ 0042) thereby disclosing “predicting an orientation of the medical device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using estimated orientation as disclosed by 

Regarding Independent claim 19 Sadjadi teaches:
	A non-transitory computer readable medium storing instructions for execution by one or more processors incorporated into a system (Sadjadi teaches a “computer program stored on non-transitory storage media compatible with the computer containing instructions to direct the computer to perform one or more of the functions described herein” (¶ 0016)), wherein execution of the instructions by the one or more processors cause the one or more processors to: 
	receive, from a calibration device, a plurality of EM field calibration measurements within a defined area (Sadjadi, ¶ 0017, ¶ 0075:  Sadjadi teaches “”an apparatus for electromagnetic (EM) tracking or localization, comprising:  one or more EM transmitters and receivers (sensors, or trackers); a processor that receives and/or processes one or more of:  an indication of relative locations of the one or more transmitter and sensor with respect to one or more instrument” (¶ 0017) where “one or more transmitter and sensor” reads on “calibration device” and “relative locations” discloses “a defined area.”);    	 
	receive one or more EM field procedure measurements from a medical device performing a medical procedure (Sadjadi, ¶ 0079-¶ 0082:  Sadjadi teaches “In a clinical environment, such sources of field distortion include medical imaging devices (C-are, CT gantry, etc.,), equipment (tables, monitors, etc.), and instruments” (¶ 0079) and “Using several (e.g. 1 to 3) redundant sensors mounted on the tracked instrument” (¶ 0082) thereby disclosing the “EM field procedure measurements” are due to “a medical device performing a medical procedure”); and (Sadjadi, fig 12, Table 6, ¶ 0169, ¶ 0176-¶ 0178:  Fig 12 depicts a “TRUS probe” with four sensors disclosing “the calibration device.”  The four sensors are “Ascension model 800 EM sensor(s)” (¶ 0169) disclosing “the calibration device.”  Table 6 tabulates the position and orientation of each of the sensors thereby disclosing “the plurality of determined spatial locations of the calibration device, and the plurality of EM field calibration measurements” as “the position and orientation” reads on “EM field calibration measurements.”  “TRUS probe” reads on “medical device”).  
	Sadjadi does not teach:
	receive, from a tracker device, a plurality of determined spatial locations of the calibration device, wherein each of the plurality of determined spatial locations corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements;
	Schneider teaches:
	receive, from a tracker device, a plurality of determined spatial locations of the calibration device, wherein each of the plurality of determined spatial locations corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements (Schneider, fig 2, ¶ 0004, ¶ 0028, ¶ 0032:  Schneider teaches “system includes one or more optical sensors configured to provide the optical data” (¶ 0028) thereby disclosing “a tracker device.”  Schneider also teaches the optical data determines “an optical pose (position and/or orientation (¶ 0004)) of the magnetic sensor relative to the magnetic transmitter based on optical data associated with the magnetic transmitter and the magnetic sensor” 
(¶ 0032) thereby disclosing “spatial locations corresponds to a corresponding EM field calibration measurement from the plurality of EM field calibration measurements”), and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using a tracker device as disclosed by Schneider in order to provide a system “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user” and that “distortions can be compensated for in the EMT system”  (Schneider, ¶ 0045).  		
 
Regarding claim 20 Sadjadi as modified does not teach:
	train a machine learning dataset to compensate for the EM distortion fields caused by one or more distortion objects using the plurality of EM field calibration measurements and an EM field model, and 
	wherein the predicting the spatial location of the medical device is further based on the machine learning dataset.  
	Schneider teaches:
	train a machine learning dataset to compensate for the EM distortion fields caused by one or more distortion objects using the plurality of EM field calibration measurements and an EM field model (Schneider, ¶ 0003-¶ 0008. ¶ 0094-¶ 0095:  Schneider teaches “Distortion in the tracking environment can cause the EMT system to report incorrect positions and orientation for the sensor or transmitter” (¶ 0003) “EMT systems are sensitive to metallic objects which can manifest as distortion in the tracking environment” (¶ 0005) where “metallic objects” reads on “one or more distortion objects.”  Schneider also teaches “the estimated distorted magnetic fields are determined according to a compensation algorithm” (¶ 0008) and “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” (¶ 0095) therefore Schneider discloses “training. . . a machine learning dataset to compensate for the EM distortion fields caused by the one or more distortion objects.”), and 
	wherein the predicting the spatial location of the medical device is further based on the machine learning dataset (Schneider, fig 4, ¶ 0004-¶ 0005, ¶ 0094-¶ 0095:  Schneider teaches “To ensure that the transmitter and sensor can provide accurate position and orientation measurements to the user, such distortions can be compensated for in the EMT system”(¶ 0005) and “one or more Simultaneous Localization and Mapping (SLAM) compensation techniques can be employed by the EMT (electromagnetic tracking) system to reduce or eliminate distortions that lead to incorrect P&O (position and orientation) measurements” (¶ 0005) where “such SLAM compensation techniques can employ an algorithm such as a Kalman filter, for example, an extended Kalman filter (EKF)” (¶ 0005).  Schneider also teaches “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” 
(¶ 0095) as “distortions cause a position and orientation (P&O) algorithm to report erroneous results” (¶ 0005).  Therefore, Schneider teaches “distortion compensation” via a trained “machine learning dataset” in order to provide a system with reduced “erroneous results.” where “provide accurate position and orientation measurements” teaches “predicting a spatial location” and “neural networks and/or deep learning algorithms” discloses “machine learning dataset”).    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for electromagnet (EM) tracking or localization as taught by Sadjadi by using neural networks and/or deep learning .     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shekhar et al., U.S. Pub. No., 2020/0197102 A1, teaches a tracking system for augmented reality in a clinical setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/4/2022